811 F.2d 605
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ralph Franklin FREDERICK, Petitioner-Appellant,v.Donal CAMPBELL, Warden, Respondent-Appellee.
No. 86-6161.
United States Court of Appeals, Sixth Circuit.
Dec. 8, 1986.

Before ENGEL, JONES and NELSON, Circuit Judges.

ORDER

1
This appeal has been referred to this panel pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
Petitioner in this habeas corpus action has appealed from a September 29, 1986 memorandum and order that approved part of a Magistrate's Report and Recommendation and also ordering an evidentiary hearing be held on the speedy trial issue.  Such an order is not appealable pursuant to 28 U.S.C. Sec. 1291.   Catlin v. United States, 324 U.S. 229 (1945).  The Court is without jurisdiction to entertain the appeal.


3
It is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit.